OPINION
By PAULINO, J.
The plaintiff, a corporation with offices at 247 Euclid Avenue, Cleveland, Ohio, obtained a judgment in the Parma Municipal Court, Cuyahoga County, in each of the above cases, against defendants residing in Ashtabula County. Thereafter certificates of judgment were issued from the Parma Municipal Court, which were subsequently filed in the office of the Clerk of the Ashtabula Municipal Court, in Ashtabula County.
Proceedings in Aid of Execution were instituted in this court on the certificates of. judgment against the defendants who immediately filed motions for an order to set aside the garnishment proceedings, contending that there was no authority under the statutes for the filing of certificates of judgment from one municipal court to another, and for which reason any proceedings filed thereunder were null and void.
The court sustains the motions of the defendants in each case on the ground that under §2329.02 R. C., the proper procedure to be pursued thereunder is the transfer of a judgment from one court of record to another court of record and that such a transfer of a judgment has the effect of removing the judgment from the court in which it was granted to the transferee court, and that once so removed it no longer remains the judgment of the issuing court, but becomes the judgment of the transferee court as though the judgment had originally been granted by the transferee court, and that thereafter all post judgment proceedings must of necessity be filed in the transferee court.
The only provisions relating_ to certificates of judgments issuing out of a municipal court are contained in §2329.04 R. C., which provides for the filing in the office of the Clerk of the Court of Common Pleas *282of any county in the state of a certificate of judgment issued from an inferior court.
Proceedings in Aid of Execution herein filed are hereby ordered dismissed.